Citation Nr: 1002350	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left hip condition, currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
left hip scars, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEALS

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Hartford, Connecticut.  

In a January 2008 rating decision, the RO assigned a 
temporary total disability evaluation from September 13, 
2007, to November 1, 2007, based upon hip surgery.  
Thereafter, the RO again assigned a 10 percent disability 
evaluation.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in April 2008 and at a Travel Board hearing 
before the undersigned Veterans Law Judge in October 2009.  
Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

At his October 2009 hearing, the Veteran testified that he 
had applied for Social Security Administration disability 
benefits and had been initially denied but was in the process 
of appealing the decision, had hired an attorney, and was 
scheduled for a hearing later that month.  When asked if his 
claim was based upon his heart, hip and back, the Veteran 
replied that yes his claim was based upon his back, his leg 
and all that.  Based upon this testimony, it appears that his 
hip disability may have been one of the bases for his SSA 
disability claim.  Failure to obtain the SSA decision and 
relevant supporting documents violates VA's duty to assist 
the Veteran with the development of his claims.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).

The Board also notes that at his October 2009 hearing, the 
Veteran testified that he continued to receive treatment from 
his private physician, M. Luchini, M.D.  The last treatment 
records received from Dr. Luchini date back to April 2008.  A 
request should be made to obtain any additional records from 
Dr. Luchini.  

Also, the Veteran testified that his scars were bigger than 
those described in the most recent VA examination report.  As 
this matter is in remand status, the Veteran should be 
afforded an additional VA examination to determine the 
quantity and severity of his left hip scars.   

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
any decisions and medical records 
considered in those decisions pertaining 
to the Veteran's application for SSA 
disability benefits.

2.  After obtaining proper authorization 
from the Veteran, obtain and associate 
with the claims folder copies of all 
treatment records of the Veteran from 
M. Luchini, M.D. from April 2008 to the 
present.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of any and all left hip scars.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and such review should be 
noted.  


4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If any of the claims 
remain denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

